682 S.E.2d 708 (2009)
363 N.C. 585
STATE of North Carolina
v.
Marjorie G. DUNN.
No. 333P09.
Supreme Court of North Carolina.
August 27, 2009.
Marjorie Dunn, Pro Se.
Douglas A. Johnston, Special Deputy Attorney General, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 17th of August 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."